Provectus Pharmaceuticals, Inc. 7327 Oak Ridge Highway, Suite A Knoxville, Tennessee 37931 Toll-free (866) 594-5999 - landline (extension 30) Toll-free (866) 998-0005 - fax May 23, 2011 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn: Jim B. Rosenberg, Senior Assistant Chief Accountant Re:Provectus Pharmaceuticals, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 16, 2011 File Number:000-9410 Dear Mr. Rosenberg: This letter is submitted by Provectus Pharmaceuticals, Inc. (the “Company”) in response to the comments received from the Securities and Exchange Commission by letter dated May 11, 2011 to H. Craig Dees, Ph.D. (the "SEC Letter"). Your comments are set forth below, followed by our responses. Notes to Consolidated Financial Statements 4. Equity Transactions, page F-11 1. Please refer to your response to comment two. You state that the amount of the beneficial conversion feature was capped at the amount of proceeds allocated to the Preferred Shares. Therefore, please explain why the disclosure on page F-18 of the 2010 10-K states that the beneficial conversion amount was $7,937,449 for the March issuance and $2,025,000 for the April issuance.In addition, it is still not clear why it is appropriate for the fair value of the warrants to be considered a discount and recorded as a deemed dividend.Please provide us with the authoritative accounting literature that supports this treatment. The 10-K erroneously described the total dividends reflected for the March and April issuances ($7,937,449 and $2,025,000) as reflecting the beneficial conversion.The actual components and accounting for the transaction (including determination of dividends) is as follows: A.
